12/07/2020


                              IN THE SUPREME COURT
                             OF THE STATE OF MONTANA                                     Case Number: DA 20-0398




BRADLEY BARTHEL,                                 Supreme Court Cause No. DA-20-0398

              Plaintiff and Appellant,

        v.                                          ORDER GRANTING APPELLEES’
                                                      UNOPPOSED MOTION FOR
BARRETTS MINERALS INC., and                          EXTENSION OF TIME TO FILE
JAMES DE LOS RIOS,                                       RESPONSE BRIEF

             Defendants and Appellees.



      Upon consideration of Appellees Barretts Minerals Inc. and James de los Rios’ Unopposed

Motion for Extension of Time to File Response Brief in the above-captioned matter, IT IS

HEREBY ORDERED that Appellee’s Motion for Extension of Time is GRANTED.



      IT IS SO ORDERED. ELECTRONICALLY SIGNED AND DATED BELOW.




                                                                             Electronically signed by:
                                                                                Bowen Greenwood
                                                                            Clerk of the Supreme Court
                                                                                 December 7 2020